 JOHN M. HORN LUMBER CO.The John M.Horn Lumber Co.andUnited Brother-hood of Carpenters,Ohio Valley CarpentersDistrict Council,Local UnionNo. 415, AFL-CIO. Case 9-CA-2331813 November 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONUpon a charge filed by the Union 11 July 1986,the General Counsel of the National Labor Rela-tionsBoard issued a complaint 5 August 1986against the Company, the Respondent, alleging thatithas violated Section 8(a)(5) and (1) of the Na-tional Labor Relations Act.The complaint alleges that on 24 June 1986, fol-lowing a Board election in Case 9-RC-14686, theUnion was certified as the exclusive collective-bar-gaining representative of the Company's employeesin the unit found appropriate. (Official notice istaken of the "record" in the representation pro-ceeding as defined in the Board's Rules and Regu-lations, Secs. 102.68 and 102.69(g), amended Sept.9, 1981, 46 Fed.Reg. 45922 (1981);FrontierHotel,265 NLRB 343 (1982).) The complaint further al-leges thatsince1July 1986, the Company has re-fused to bargain with the Union. On 15 August1986, the Company filed its answer admitting inpart and denying in part the allegations in the com-plaint.On 28 August 1986 the General Counsel filed aMotion for Summary Judgment. On 4 September1986 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheCompany filed a response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary. JudgmentThe Company's answer admits that it has refusedto bargain with the Union but denies that theUnion is the exclusive bargaining representative ofthe employees in the unit and that it has committedthe unfair labor practices alleged. The GeneralCounselarguesthat all materialissueshave beenpreviously decided.We agree with the GeneralCounsel.The record, including the record in Case 9-RC-14686, reveals that pursuant to a stipulated electionagreement, the election was conducted on 23 May1985.The tally of ballots shows 19 for and 17against the Union, with no challenged ballots. TheCompany on 29 May 1985 filed timely objections127to conduct affecting the results of the election al-leging that members of the Union's organizingcommitteewere agents of the Union. and thatthreats made by them to unit employees warrantedsetting aside the election. Following an investiga-tion the Regional Director issued a Report on Ob-jections and Order Directing Hearing.A hearing was held on 11 and 17 July 1985. On11October 1985 the hearing officer's report andrecommendations to the Board issued recommend-ing that the Company's objections be overruled.On 23 October 1985 the Company filed.exceptions.On 24 June 1986 the Board issued its Decision andCertification of Representative 1 in which it certi-fied the Union as the exclusive bargaining repre-sentative for the employees in the appropriate unit.In its response to the General Counsel's Motionfor Summary Judgment, the Company reiterates itscontentions that the members of the organizingcommitteewere agents of the Union and thatthreats made by committee members to certain em-ployees were so egregious that the election shouldhave been set aside'and no certification granted tothe Union.It is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues that were or could have beenlitigated in a prior representation proceeding. SeePittsburghGlass Co. v.NLRB,313 U.S. 146, 162(1941);Heuer International Trucks,279 NLRB 127(1986); Secs. 102.67(f) and 102.69(c) of the Board'sRules and Regulations.All issues raised by the Company were or couldhave been litigated in the prior representation pro-ceeding. The Company does not offer to adduce ata hearing any newly discovered and previously un-available evidence, nor does it allege any specialcircumstances that would require the Board to re-examine the decision made in the representationproceeding.We therefore find that the Companyhas not raised any issue that is properly litigable inthis unfair labor practice proceeding. Accordinglywe grant the Motion for Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1.JURISDICTIONThe Company, an Ohio corporation, manufac-tures industrialwood products at its facility in1280 NLRB 593 (1986). Member Johansen did not participate in theunderlying representation proceeding. However, Member Johansen ac-cepts the prior decision as the law of the case.282 NLRB No. 23 128DECISIONSOF NATIONALLABOR RELATIONS BOARDHamilton, Ohio, where it annually sells and shipsgoods and materials valued in excess of $50,000 di-rectly to points outside the State of Ohio. We findthat the Company is an employer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act and that the Union is a labor organiza-tion within the meaning of Section 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held 23 May 1985, theUnion was certified 24 June 1986 as the collective-bargaining representative of the employees in thefollowing appropriate unit:All production and maintenance employees in-cluding truck drivers employed by the Re-spondent at its Hamilton, Ohio facility, but ex-cluding all office clerical employees, profes-sional employees, guards and supervisors asdefined in the Act.The Union continues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusal to BargainSince 26 June 1986 the Union has requested theCompany to bargain, and since 1 July 1986 theCompany has refused.We find that this refusalconstitutes an unlawful refusal to bargain in viola-tion of Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWBy refusing on and after 1 July 1986 to bargainwith the Union as the exclusive collective-bargain-ing representative of employees in the appropriateunit, the Company has engaged in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and_ desist, to bargain on request with theUnion and, if, an understanding is reached, toembody the understanding in a signed agreement.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datetheRespondent begins to bargain in good faithwith the Union.Mar-Jac Poultry Co.,136NLRB785 (1962);Lamar Hotel,140NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964);Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964),enfd.350 F.2d57 (10th Cir. 1965).The General Counsel's request for a visitatorialclause is denied.ORDERThe National Labor Relations Board orders thatthe Respondent, The John M. Horn Lumber Co.,Hamilton, Ohio, its officers, agents, successors, andassigns, shall1.Cease and desist from(a)Refusing to bargain with the United Brother-hood of Carpenters, Ohio Valley Carpenters Dis-trictCouncil, Local Union No. 415, AFL-CIO asthe exclusive bargaining representative of the em-ployees in the bargaining unit.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement:All production and maintenance employees in-cluding truck drivers employed by the Re-spondent at its Hamilton, Ohio facility, but ex-cluding all office clerical employees, profes-sional employees, guards and supervisors asdefined in the Act.(b) Post at its facility in Hamilton, Ohio, copiesof the attached notice marked "Appendix."2Copies of the notice, on forms provided by the Re-gional Director for Region 9, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " JOHN M. HORN LUMBER CO.CHAIRMAN DOTSON, dissenting.For the reasons stated in my dissenting opinionin the underlying representation proceeding,' Iwould deny the General Counsel's Motion forSummary Judgment.1 280 NLRB 593 (1986).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with the UnitedBrotherhood of Carpenters, Ohio Valley Carpen-129torsDistrict Council, Local Union No. 415, AFL-CIO, as the exclusive representative of the employ-ees in the bargaining unit.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All production and maintenance employees in-cluding truck drivers employed by the Re-spondent at its Hamilton, Ohio facility, but ex-cluding all office clerical employees, profes-sional employees, guards and supervisors asdefined in the Act.THE JOHN M. HORN LUMBER CO.